 
 
IV 
111th CONGRESS
1st Session
H. RES. 524 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2009 
Ms. Titus (for herself, Mr. Platts, Ms. Berkley, Mr. Bishop of Georgia, Mr. Burgess, Mrs. Capps, Ms. Edwards of Maryland, Mr. Ehlers, Mr. Fattah, Mr. Grayson, Mr. Grijalva, Mr. Hinojosa, Ms. Hirono, Mr. LaTourette, Ms. Lee of California, Mr. Lewis of Georgia, Mr. Kennedy, Mrs. Lummis, Mr. McGovern, Mrs. McCarthy of New York, Mr. Moore of Kansas, Mr. Pascrell, Mr. Pitts, Mr. Price of North Carolina, Mr. Rodriguez, Mr. Sestak, Mr. Yarmuth, and Mr. Young of Alaska) submitted the following resolution; which was referred to the Committee on Education and Labor
 
RESOLUTION 
Recognizing and supporting the National Day on Writing. 
 
 
Whereas people in the 21st century write more than ever before for personal, professional, and civic purposes; 
Whereas the social nature of writing invites people in every walk of life, in every kind of work, and at every age to generate and share ideas with other people through the written word; 
Whereas more and more people in all occupations consider writing to be essential and influential in their work; 
Whereas newly developing digital technologies expand the possibilities for composing in multiple media at a faster pace than ever before; 
Whereas young people using forms of digital media are leading the way in new forms of composing; 
Whereas even proficient writers continue to learn how to write for different purposes, audiences, and occasions throughout their lifetimes; 
Whereas effective communication contributes to building a global economy and a global community; 
Whereas the National Council of Teachers of English, in conjunction with its many national and local partners, celebrates the importance of writing through the designation of a National Day on Writing, which will occur this year on October 20, 2009; 
Whereas the National Day on Writing celebrates the foundational place of writing in Americans’ personal, professional, and civic lives and emphasizes the importance of writing instruction and practice at every grade level and in every subject area from preschool through post-graduate education; 
Whereas the National Council of Teachers of English maintains a National Gallery of Writing, which contains examples of writing by individuals from throughout the United States; and 
Whereas the National Day on Writing encourages all Americans to write and to enjoy and learn from the writing of others: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the National Day on Writing; 
(2)strongly affirms the purposes of the National Day on Writing and encourages participation in the National Gallery of Writing as an exemplary living archive of the centrality of writing in the lives of Americans; and 
(3)encourages educational institutions— 
(A)to publicize and promote the National Day on Writing; 
(B)to celebrate the writing of their students and employees through the submission of compositions to the National Gallery of Writing; and 
(C)to support the efforts of community members, including businesses and civic associations, to submit compositions to the National Gallery of Writing. 
 
